OPINION
By THE COURT.
This is a motion to dismiss the appeal on law and fact for the reason that said appeal does not present a chancery question. The record reveals that the order appealed from is one appointing a guardian for Agnes F. Stewart, an incompetent person. This is not a chancery case. In re Guardianship of Moyer, 68 Oh Ap 319, the third syllabus provides:
“A proceeding for the appointment of a guardian is not a chancery case within the meaning of that term as used in Section 6, Art. IV of the Constitution of Ohio, and an appeal on questions of law and fact from an order making such appointment cannot be taken.”
This Court has held that,
“An appeal on questions of law and fact does not lie from an order of the Probate Court adjudging a person to be incompetent and appointing a guardian of his estate.” In re *34Jacobs: Jacobs v. Jacobs, 60 Oh Ap 551.
The motion will be sustained, but the cause will be retained for determination on questions of law as provided by §11564 and §12223-22 GC. The appellant will be granted leave to perfect said appeal in accordance with Supplement to Rule VII of this Court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.